Citation Nr: 0108284	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for loss of sense of 
smell secondary to allergic rhinitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from August 1951 to 
August 1953.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In September 1994, the Board denied service connection 
for loss of sense of smell secondary to allergic rhinitis and 
sinusitis.

2.  The additional evidence received since the Board's 
September 1994 decision, when viewed in context with all the 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1994 Board decision denying service 
connection for loss of sense of smell secondary to allergic 
rhinitis and sinusitis is final.  38 U.S.C.A. § 7103 (West 
1991); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received subsequent to the Board's September 
1994 decision is new and material and serves to reopen the 
appellant's claim for service connection for loss of sense of 
smell.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for loss of sense of smell 
due to allergic rhinitis and sinusitis was previously denied 
by means of a Board decision dated in September 1994.  The 
evidence at that time included a letter from Dr. C., dated in 
1989, which noted that the appellant had allergic rhinitis 
and chronic rhinosinusitis and that during the previous year, 
he had also developed anosomia due to the "previous (sic) 
described conditions."  Also of record was a VA examination, 
dated in June 1992, which noted the appellant's complaints of 
loss of smell; however, the examiner's diagnosis was that no 
ENT (ear, nose, and throat) pathology was found.  In its 
September 1994 decision, the Board found that a disability 
had not been found on VA examination in June 1992 and denied 
entitlement to service connection.  That decision is final.  
38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (2000).  
In order to reopen the claim, new and material evidence must 
be presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In this case, new and material evidence has been submitted.  
Specifically, a letter from Dr. C., dated in August 1996, 
indicates that the appellant had total anosomia which was due 
to the chronic rhinosinusitis.  The new evidence also 
consists of a VA examination report, dated in December 1996, 
which indicates that the appellant's subjective complaints 
included recurrent headaches, nasal stuffiness, sneezing 
episodes, and loss of smell.  The diagnosis was rhinitis.  
Another VA examination, dated in August 1997, found that the 
loss of sense of smell was not due to sinusitis.  The Board 
finds that this evidence, in connection with evidence 
previously considered by the Board in 1994, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the claim is reopened. 

ORDER

The petition to reopen the claim for service connection for 
loss of sense of smell secondary to allergic rhinitis and 
sinusitis is granted and the claim is re-opened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
The claim should then be returned to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



